Citation Nr: 0810140	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS). 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision, which 
denied a claim for service connection for ALS.  This claim 
was remanded by the Board in February 2005 in order to afford 
the veteran adequate notice of VA's duty to notify and assist 
and to issue a statement of the case (SOC). 

The Board would like to note that the veteran's Social 
Security Administration (SSA) records and certain VA Medical 
Center (VAMC) treatment records were associated with the 
claims folder after the June 2005 SOC was issued.  A 
supplemental statement of the case (SSOC) for this claim was 
not issued.  However, as the SSA records and VAMC treatment 
records give no indication that the veteran has a diagnosis 
of ALS or receives treatment for ALS, these records are not 
pertinent to the veteran's claim for service connection for 
ALS and the Board will proceed to adjudicate on the merits of 
the claim.  


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have ALS that is etiologically related to a disease, injury, 
or event in service.


CONCLUSION OF LAW

ALS was not incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in April 2002 and March 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, SSA 
records, VA medical records, and private medical records are 
in the file.  All records identified by the veteran have been 
obtained, to the extent possible.  VA has fulfilled its duty 
to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was examined in September 2002 and November 2002.  These 
examination reports and opinions are thorough and complete.  
The examiner at the September 2002 examination noted that the 
claims file had been reviewed.  Therefore, the Board finds 
these examination reports and the opinions of the examiners 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and amyotrophic lateral 
sclerosis becomes manifest to a degree of 10 percent within 
one year of date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran has contended that he has ALS as the result of 
his active duty service.  See Claim, February 2002.  
Specifically, he has alleged that he developed ALS as a 
result of vaccinations he was given in service in preparation 
for the Persian Gulf War and as a result of unloading 
equipment sent from Saudi Arabia.  See VA examination report, 
August 2003; notice of disagreement, October 2002; veteran's 
statement, May 2002.   

The Board notes that the entirety of the veteran's service 
medical records are absent any complaints, treatment, or 
diagnosis of ALS, and there is no indication in the medical 
evidence of record that the veteran has a current diagnosis 
of ALS.  In September 2002, the veteran underwent a VA 
examination.  The examiner reviewed the claims folder and 
noted the veteran's complaints of generalized pain and joint 
aching, particularly in the lower back, left shoulder, and 
left wrist.  After thoroughly examining the veteran, the 
examiner did not render a diagnosis of ALS.  The examiner 
specifically opined that the veteran's complaint is 
unfounded.  In November 2002, the veteran was again examined.  
At this neurological consultation, the examiner noted the 
veteran's complaints of constant low back pain since 1985, 
frequent neck pain, and intermittent tingling sensation and 
numbness of fingers of the right hand for about 3 or 4 years.  
After thoroughly examining the veteran, the examiner noted 
that no objective neurological deficit was revealed.  A 
diagnosis of ALS was not rendered. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have ALS; thus, there may be no 
service connection for this claimed disability.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007).  In this case, there is no evidence that the veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War, as required under 38 C.F.R. § 3.317(d)(1), 
nor does the veteran contend that he actually served in this 
region.  Further, he argues that he has a diagnosed illness, 
namely ALS.  This regulation is not applicable. 

The Board acknowledges the veteran's assertions that he 
developed ALS as the result of certain vaccinations he was 
given in service in preparation for the Persian Gulf War and 
as a result of unloading equipment sent from Saudi Arabia.  
See VA examination report, August 2003; notice of 
disagreement, October 2002; veteran's statement, May 2002.  
No medical evidence, however, has been submitted to support 
this contention.  The veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for ALS must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for ALS is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


